DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendments, filed 01/08/2021 to claims 1 and 3-8 are acknowledged by the Examiner. Additionally, claims 2, 9, and 12 remain cancelled. No additional claims have been cancelled or added.
Thus, claims 1, 3-8, 10-11, and 13 will be examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/08/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant’s arguments filed 01/08/2021 with respect to the prior art rejections of the pending claims have been fully considered but they are not persuasive. Amended independent claims 1 and 8 have been amended to include subject matter and specific limitations that were not present in the original claims. Specifically, the amendment being the recitation of “the at least one adhesive piece extending perpendicular to an occlusal surface” which was incorporated into .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 20009-028084 A) in view of Portnoy-2nd embodiment (US 20040089310 A1) and Yanamoto (WO 2008023799 A1), and Morgan (USPN 9999488 B1). English translation of foreign references of Kitamura and Yanamoto used by the Examiner has been furnished. Portnoy-2nd embodiment is defined by Figures 3-4 and their respective disclosures, along with any general disclosures applicable to all embodiments. 
Regarding claim 1, Kitamura discloses a therapeutic mouthpiece for sleep apnea syndrome comprising ([0001]- “an oral device… improving obstructive sleep apnea syndrome”): two separate upper jaw- and lower jaw- mouthpieces (Figure 1- upper jaw member 4 and lower jaw member 7), wherein the upper jaw- and lower jaw- mouthpieces are bonded and fixed with at least one adhesive piece (Figures 1 & 8- connecting member 8 connected to the upper jaw member 4 and lower jaw member 7 wherein the connecting member 8 may be made of a synthetic material to have a knitted body 41, 42, [0039]- discusses that different variations of the connecting member may be used based on the preferred material of the connector 8 based on the condition being treated), said at least one adhesive piece having a rectangular shape (Figure 8- connecting members with knitted bodies 41, 42 are shown to be a rectangular shape), wherein the at least one adhesive piece is configured to allow the upper jaw- and lower jaw- mouthpieces to move forward, rearward, leftward and rightward ([0010]- discusses displacement between the upper and lower jaw using reference points, Figures 3-5).
	Kitamura does not disclose wherein the at least one adhesive piece extends perpendicular to an occlusal surface. Portnoy-2nd embodiment teaches a therapeutic mouthpiece for sleep apnea (Figure 3- upper appliance 38 and lower appliance 40, [0027]) comprising at least one adhesive piece extending perpendicular to an occlusal surface (see annotated Figure 3 below- indicated axis of buccal tab 54 is indicated to extend perpendicular to an indicated occlusal surface, [0028]). A person of ordinary skill would recognize that the at least one adhesive piece of Kitamura may be oriented similar to the perpendicularly extending at least one adhesive piece of Portnoy-2nd embodiment without hindering the functionality- attachment of the upper jaw mouthpiece to the lower jaw mouthpiece wherein both mouthpieces may still move in all directions- of the therapeutic nd embodiment are analogous because they both teach intra-oral devices for sleep apnea treatment comprising of a connector to connect an upper and lower mouthpiece.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one adhesive piece of Kitamura to extend perpendicular to an occlusal surface as taught by Portnoy-2nd embodiment. A skilled artisan would have been motivated to utilize at least one adhesive piece to extend perpendicular to an occlusal surface because Portnoy-2nd embodiment suggests that the orientation of the buccal tab further alleviates snoring when used with an intra-oral device by blocking the air space created by the lips of the user (Portnoy- [0027-0028]). A skilled artisan would also have a reasonable expectation to manufacture the therapeutic mouthpiece comprising at least one adhesive piece as disclosed by Kitamura to have the at least one adhesive piece extend perpendicular to an occlusal surface because Portnoy-2nd embodiment suggests that this orientation is conventional in intra-oral devices for sleep apnea treatment comprising of a connector to connect upper and lower mouthpieces that are analogous to Kitamura.
	Kitamura as modified by Portnoy-2nd embodiment does not explicitly teach the at least one adhesive piece having a width of 1.5 cm to 3.0 cm. Yanamoto teaches a therapeutic mouthpiece (Figure 6- upper jaw splint 50A and lower jaw splint 50B) comprising of at least one adhesive piece (Figure 13- flexible band 1 with flat plate portions 16a at its ends wherein the flat plate portions 16a have a surface 16b with adhesive to adhere to the splints, [0084-0085]) having a width of 1.5 cm to 3.0 cm ([0098]- “a flat plate… width 15mm, [0041]- “flat plates.. a width of 15mm”; wherein the 15mm converts to 1.5 cm which falls within the claimed range of the width, see MPEP 2144.05 for reference regarding ranges). Kitamura as modified by Portnoy-2nd embodiment and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment to have a width of 15 mm as taught by Yanamoto, which falls within the claimed range of the instant invention. A skilled artisan would have been motivated to utilize at least one adhesive piece having a width of the instant range because Yanamoto suggests that after testing, having a width which falls within this range allows the connector to yield a greater tensile strength to reduce breakage of the connector (Yanamoto- [0124-0131]). A skilled artisan would also have a reasonable expectation to manufacture the at least one adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment to have a width of the instant range because Yanamoto suggests that this range of widths is conventional in intra-oral devices for sleep apnea treatment comprising connectors to connect upper and lower mouthpieces that are analogous to Kitamura as modified by Portnoy-2nd embodiment.
Kitamura as modified by Portnoy-2nd embodiment and Yanamoto does not explicitly teach movement to be within a range of 1 to 8mm. Morgan teaches a mouthpiece (Figure 1- device 10) wherein a connector (Figure 1- one or more connectors 46) allows the movement of an upper jaw- mouthpiece (Figure 1- maxillary portion 12) and lower jaw- mouthpiece (Figure 1- mandibular portion 28) to be within a range of 1 to 8 mm ([Col 9, lines 40-53]- discusses ranges of movement of the device such as 1 to 15 millimeters depending on application of therapy, wherein it would have been known that the recited range may be optimized to be specifically the range as claimed because the recited range encompasses the claimed range of movement; see MPEP 2144.05 for reference regarding ranges). Kitamura as modified by Portnoy-2nd embodiment & Yanamoto and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mouthpiece comprising at least one adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment & Yanamoto to allow a range of movement between 1 to 8 mm taught by the optimized range of Morgan. A skilled artisan would have been motivated to utilize a mouthpiece that allows movement of the upper and lower members with the instant range of movement because Morgan suggests that having different ranges of opening allows the positioning of the mouthpiece for different applications of therapy and controls the how much the airway is opened (Morgan- [Col 9, lines 40-53]). A skilled artisan would have also had a reasonable expectation to manufacture a mouthpiece as taught by Kitamura as modified by Portnoy-2nd embodiment & Yanamoto to allow movement of the upper and lower members at the instant range because Morgan suggests that allowing multiple ranges of movement is conventional in intra-oral devices with connectors between the upper and lower members for treatment of sleep apnea that are analogous to Kitamura as modified by Portnoy-2nd embodiment & Yanamoto.
Thus, the combination of Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches and meets the claimed limitations of claim 1 as discussed above.

    PNG
    media_image1.png
    404
    447
    media_image1.png
    Greyscale

Regarding claim 3, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the mouthpiece according to claim 1 as discussed above. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches wherein a raw material of the at least one adhesive piece (Kitamura Figure 8- connecting member 8 made of a knitted body 41, 42) is a glass fiber, a carbon fiber, an aramid fiber, or a polyethylene fiber (Kitamura [0023]- “The connecting member 8 may be formed of various materials and shapes as described later. In this embodiment, a linear body, for example, a filament is formed. Preferably, the connecting member 8 is made of an elastic and flexible material. As the connecting member 8 having such a property, a suture used in surgery, a synthetic resin (e.g., polyethylene) filament, or the like can be used”).
Regarding claim 4, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the mouthpiece according to claim 1 as discussed above. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches wherein the at least one adhesive piece is a twilled fabric (Kitamura Figure 8- connecting member 8 with a knitted body 41, 42, [0039]- “As the connecting member 8, in addition to a linear a knitted body, a plate-like body, a chain-like body, a knitted yarn, or the like can be used”).
Regarding claim 5, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the mouthpiece according to claim 1 as discussed above. Kitamura as modified Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches wherein a quick cure resin is used as an adhesive material used for attaching the adhesive piece to the upper jaw- and lower jaw- mouthpieces (Kitamura [0023]- “the connecting member 8 is fixed to the outer surface of the upper jaw member 4 and the lower jaw member 7 using… an immediate polymerization resin”).
Regarding claim 6, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the mouthpiece according to claim 1 as discussed above. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches wherein the at least one adhesive piece is attachable and removable to and from the upper jaw- and lower jaw- mouthpieces (Kitamura [0039]- discusses that the connecting member 8 may have various designs based on the material used such as the connecting member 8 being made of a plate-like body 45 is configured to be attached and removed from the upper jaw and lower jaw members using fixing pins 43, Figure 8).
Regarding claim 8, Kitamura discloses an adhesive piece for use in bonding and fixing upper jaw- and lower-jaw mouthpieces (Figures 1 & 8- connecting member 8 connected to the upper jaw member 4 and lower jaw member 7 wherein the connecting member 8 may be made of a synthetic material to have a knitted body 41, 42, [0039]- discusses that different variations of the connecting member may be used based on the preferred material of the connector 8 based on the condition being treated) of a therapeutic mouthpiece for sleep apnea syndrome ([0001]- “an oral device… improving obstructive sleep apnea syndrome”), wherein said adhesive piece extends vertically and has a rectangular shape (Figure 8- either of connecting members with knitted bodies 41, 42 are 
Kitamura does not disclose wherein said adhesive piece extends perpendicular to an occlusal surface. Portnoy-2nd embodiment teaches a therapeutic mouthpiece for sleep apnea (Figure 3- upper appliance 38 and lower appliance 40, [0027]) comprising an adhesive piece extending perpendicular to an occlusal surface (see annotated Figure 3 above from claim 1 discussion- indicated axis of buccal tab 54 is indicated to extend perpendicular to an indicated occlusal surface, [0028]). A person of ordinary skill would recognize that the adhesive piece of Kitamura may be oriented similar to the perpendicularly extending adhesive piece of Portnoy-2nd embodiment without hindering the functionality- attachment of the upper jaw mouthpiece to the lower jaw mouthpiece wherein both mouthpieces may still move in all directions- of the therapeutic mouthpiece of Kitamura. Thus, the claimed limitation is met as discussed. Kitamura and Portnoy-2nd embodiment are analogous because they both teach intra-oral devices for sleep apnea treatment comprising of a connector to connect an upper and lower mouthpiece.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive piece as disclosed by Kitamura to extend perpendicular to an occlusal surface as taught by Portnoy-2nd embodiment. A skilled artisan would have been motivated to utilize an adhesive piece to extend perpendicular to an occlusal surface because Portnoy-2nd embodiment suggests that the orientation of the buccal tab further alleviates snoring when used with an intra-oral device by blocking the air space created by the lips of the user (Portnoy- [0027-0028]). A skilled artisan would also have a reasonable expectation to manufacture the adhesive piece as disclosed by Kitamura to have the at least one adhesive piece extend perpendicular to an occlusal nd embodiment suggests that this orientation is conventional in intra-oral devices for sleep apnea treatment comprising of a connector to connect upper and lower mouthpieces that are analogous to Kitamura.
	Kitamura as modified by Portnoy-2nd embodiment does not explicitly teach said adhesive piece having a width of 1.5 cm to 3.0 cm. Yanamoto teaches a therapeutic mouthpiece (Figure 6- upper jaw splint 50A and lower jaw splint 50B) comprising of an adhesive piece (Figure 13- flexible band 1 with flat plate portions 16a at its ends wherein the flat plate portions 16a have a surface 16b with adhesive to adhere to the splints, [0084-0085]) having a width of 1.5 cm to 3.0 cm ([0098]- “a flat plate… width 15mm, [0041]- “flat plates.. a width of 15mm”; wherein the 15mm converts to 1.5 cm which falls within the claimed range of the width, see MPEP 2144.05 for reference regarding ranges). Kitamura as modified by Portnoy-2nd embodiment and Yanamoto are analogous because the combination and Yanamoto both teach intra-oral devices for sleep apnea treatment comprising connectors to connect upper and lower mouthpieces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment to have a width of 15 mm as taught by Yanamoto, which falls within the claimed range of the instant invention. A skilled artisan would have been motivated to utilize an adhesive piece having a width of the instant range because Yanamoto suggests that after testing, having a width which falls within this range allows the connector to yield a greater tensile strength to reduce breakage of the connector (Yanamoto- [0124-0131]). A skilled artisan would also have a reasonable expectation to manufacture the adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment to have a width of the instant range because Yanamoto suggests that this range of widths is conventional in intra-oral devices for sleep apnea treatment comprising nd embodiment.
Kitamura as modified by Portnoy-2nd embodiment and Yanamoto does not explicitly teach movement to be within a range of 1 to 8mm. Morgan teaches a mouthpiece (Figure 1- device 10) wherein a connector (Figure 1- one or more connectors 46) allows the movement of an upper jaw- mouthpiece (Figure 1- maxillary portion 12) and lower jaw- mouthpiece (Figure 1- mandibular portion 28) to be within a range of 1 to 8 mm ([Col 9, lines 40-53]- discusses ranges of movement of the device such as 1 to 15 millimeters depending on application of therapy, wherein it would have been known that the recited range may be optimized to be specifically the range as claimed because the recited range encompasses the claimed range of movement; see MPEP 2144.05 for reference regarding ranges). Kitamura as modified by Portnoy-2nd embodiment & Yanamoto and Morgan are analogous because the combination and Morgan both teach intra-oral devices with connectors between the upper and lower members for treatment of sleep apnea.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mouthpiece comprising an adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment & Yanamoto to allow a range of movement between 1 to 8 mm taught by the optimized range of Morgan. A skilled artisan would have been motivated to utilize a mouthpiece that allows movement of the upper and lower members with the instant range of movement because Morgan suggests that having different ranges of opening allows the positioning of the mouthpiece for different applications of therapy and controls the how much the airway is opened (Morgan- [Col 9, lines 40-53]). A skilled artisan would have also had a reasonable expectation to manufacture an adhesive piece of a therapeutic mouthpiece as taught by Kitamura as modified by Portnoy-2nd embodiment & Yanamoto to allow movement of the upper and lower members at the instant range because Morgan suggests that allowing multiple nd embodiment & Yanamoto.
Thus, the combination of Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches and meets the claimed limitations of claim 8 as discussed above.
Regarding claim 10, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the adhesive piece according to claim 8 as discussed above. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches wherein a raw material of the adhesive piece (Kitamura Figure 8- connecting member 8 made of a knitted body 41, 42) is a glass fiber, a carbon fiber, an aramid fiber, or a polyethylene fiber (Kitamura [0023]- “The connecting member 8 may be formed of various materials and shapes as described later. In this embodiment, a linear body, for example, a filament is formed. Preferably, the connecting member 8 is made of an elastic and flexible material. As the connecting member 8 having such a property, a suture used in surgery, a synthetic resin (e.g., polyethylene) filament, or the like can be used”).
Regarding claim 11, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the adhesive piece according to claim 8 as discussed above. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches wherein the adhesive piece is a twilled fabric (Kitamura Figure 8- connecting member 8 with a knitted body 41, 42, [0039]- “As the connecting member 8, in addition to a linear body including a thread-like body, a knitted yarn such as a knitted body, a plate-like body, a chain-like body, a knitted yarn, or the like can be used”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 20009-028084 A) in view of Portnoy-2nd embodiment (US 20040089310 A1), Yanamoto (WO 2008023799 A1), Morgan (USPN 9999488 B1), and in further view of Arni (USPN 7987854 B2). English translation of foreign references of Kitamura and Yanamoto used by the Examiner has been furnished. Portnoy-2nd embodiment is defined by Figures 3-4 and their respective disclosures, along with any general disclosures applicable to all embodiments.
Regarding claim 7, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the mouthpiece according to claim 6 as discussed above. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan further teaches at least one adhesive piece to be attachable to the upper jaw- and lower jaw- mouthpieces (Kitamura Figure 1- connecting member 8 connected to the upper 4 and lower jaw members 7; Portnoy Figure 3- buccal tab 54 attached to upper 38 and lower 40 appliances; Yanamoto Figures 6 & 13- flexible band 1 with flat plate portions 16 with an adhesive surface 16b for attachment onto splints 50a, 50b; Morgan Figure 1- connectors 46 attached to both maxillary 12 and mandibular portions 28).
Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan does not teach wherein a female or male snap member is disposed on the upper jaw- and lower jaw- mouthpieces and the at least adhesive piece so as to allow the at least one adhesive piece to be attachable and removable to and from the upper jaw- and lower jaw- mouthpieces. Arni does teach a mouthpiece (Figure 1a) wherein a female or male snap member is disposed on the upper jaw- and lower jaw- mouthpieces (Figure 1a- upper dental tray 1 and lower dental tray 2; Figure 1b- ball pivot 4 on the dental trays 1, 2; [Col 2, lines 37-58]- describes the snap fitting of the ball pivot) and the adhesive piece (Figure 1a- means of traction 3 using a lateral link) so as to allow the adhesive piece to be attachable and removable to and from the upper jaw- and lower jaw- mouthpieces (Figures 2a-2c- shows how the spherical ends 3a of the means of traction 3 fit into the opening 4a, 4b of the ball pivot 4). A person of ordinary skill would recognize that the at least one adhesive piece of the combination based off of Kitamura may be modified to have the recited means of attachment as discussed by Arni wherein the application of this nd embodiment, Yanamoto & Morgan and Arni are analogous because the combination and Arni both teach intra-oral devices with connectors connecting the upper and lower mouthpieces for sleep apnea treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting member as taught by Kitamura as modified by Portnoy-2nd embodiment, Yanamoto and Morgan to include snap-fitting means to allow the lateral link to be attachable and removable as taught by Arni. A skilled artisan would have been motivated to utilize a snap fit attachment to make the connector removable because Arni suggests that a snap fit allows a more lateral and rotary mobility between the upper and lower jaws (Arni- [Col 2, lines 4-11]). A skilled artisan would also have a reasonable expectation to manufacture the mouthpiece with a connecting member as taught by Kitamura as modified by Portnoy-2nd embodiment, Yanamoto and Morgan to have a snap member disposed on the mouthpieces such that the connecting member may be attachable and removable because Arni suggests that having this snap-fit attachment is conventional in intra-oral with connectors connecting the upper and lower jaw mouthpieces for sleep apnea treatment that are analogous to Kitamura as modified by Portnoy-2nd embodiment, Yanamoto and Morgan.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 20009-028084 A) in view of Portnoy-2nd embodiment (US 20040089310 A1), Yanamoto (WO 2008023799 A1), Morgan (USPN 9999488 B1), and in further view of Florman (US 20030075186 A1). English translation of foreign references of Kitamura and Yanamoto used by the Examiner has been furnished. Portnoy-2nd embodiment is defined by Figures 3-4 and their respective disclosures, along with any general disclosures applicable to all embodiments.
Regarding claim 13, Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches the adhesive piece of claim 8 as discussed above. 
Kitamura as modified by Portnoy-2nd embodiment, Yanamoto, and Morgan teaches wherein the adhesive piece has been subjected to impregnation with a thermosetting resin, a chemical polymerization resin, or a photopolymerization resin. Florman teaches an adhesive piece (Figure 1- either of strips 126, 130) wherein the adhesive piece has been subjected to impregnation with a thermosetting resin, a chemical polymerization resin, or a photopolymerization resin ([0035]- “ends 148 of the strips 126, 130 are dipped in or brushed with a low viscosity thermosetting resin”). A person of ordinary skill in the art would recognize that the resin applied to the adhesive piece of Florman may be applied to the adhesive piece of the combination based off of Kitamura because the indicated adhesive pieces are both located within the oral cavity and would be subject to same/similar conditions when in the oral cavity, wherein the application of an impregnated resin would not affect the functionality of the adhesive piece intended to be connected to upper and lower mouthpieces. Thus, the claimed limitations are met as discussed. Kitamura as modified by Portnoy-2nd embodiment, Yanamoto & Morgan and Florman are analogous because they both teach adhesive pieces adhered to couple the upper teeth and lower teeth of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive piece as taught by Kitamura as modified by Portnoy-2nd embodiment, Yanamoto & Morgan to be subjected with a thermosetting resin, a chemical polymerization resin, or a photopolymerization resin as taught by Florman. A skilled artisan would have been motivated to utilize an adhesive piece impregnated with at least one of the instantly claimed resins because Florman suggests that using a thermosetting resin at the ends of the adhesive piece cures/hardens the adhesive for a more cemented bond to the placement on the teeth (Florman- [0035]), nd embodiment, Yanamoto & Morgan to be subjected to either of the instantly claimed resins because Florman suggests that the use of these resins is conventional in adhesive pieces adhered to couple the upper teeth and lower teeth of a user that are analogous to Kitamura as modified by Portnoy-2nd embodiment, Yanamoto & Morgan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160199216 A1 (Cam)- teaches an elastic connecter attached between an upper and lower oral mouthpiece for sleep apnea application, see in Figure 3A.
US 20160199157 A1 (Boronkay)- teaches snap-fit couplings and the use of nuts and bolts to anchor the connector to the upper and lower jaw, is also used for sleep apnea, see in Figure 2.
US 20100037901 A1 (Rousseau)- teaches a fabric used for sleep apnea applications with similar properties to the connector of the invention.
US 20100206313 A1 (Peake)- teaches an elastic connector between the upper and lower jaws than can be removed, see Figures 1-2.
US 7055526 B2 (Barakat)- teaches an adhesive fabric used for sleep apnea applications wherein the adhesive used is similar to the one of the invention.
US 20100105001 A1 (Bulloch)- teaches a flexible mesh connector between the upper and lower jaw, see Figures 1-2.
US 20140349243 A1 (Metz)- teaches a strut to be attached to the upper and lower teeth that rotates and is telescopic to allow multiple axes of movement of the jaws.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 23, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786